DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 06/14/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 19 have been canceled.
Claim 16 has been amended.
No claims have been added.
Claims 16, 17, 18, and 20 are currently pending and have been examined.

                                                Claim Objections
Claim 20 is objected to because of the following informalities:  
“The system of claim 19” should be “The system of claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan (US 20180183737), in view of Wu (US 11250142), further in view of Gulak (US 20170293913), Shaked (WO 03034633), and Li (WO 2017166135). 
Regarding claim(s) 16, Subbarayan discloses:
          a system for securing payment, the system comprising:
                 a payment-receiving entity (By disclosing, server devices 108 and merchant system 106 (Fig. 1 of Subbarayan)), said payment-receiving entity comprising: 
                          a point-of-sale device (merchant system 106 in Fig. 1 of Subbarayan),     
                        a storage medium (By disclosing, “the components can include computer instructions stored on a non-transitory computer-readable storage medium and executable by at least one processor of the server device(s) 108” ([0171] of Subbarayan)); 
            a payment processing entity (payment network 114 in Fig. 1 of Subbarayan), said payment-processing entity comprising:      
                        a payment receiver (payment gateway system 116 in Fig 1 of Subbarayan); and
                        a payment processor (card network system 118 and issuer 120 of Fig. 1); wherein: 
           upon receipt of a payment from the user at the payment-receiving entity, the payment-receiving entity is configured to:                    
                                  receive one or more user selections (By disclosing, “The merchant system 106 can leverage an application program interface (API) associated with the commerce system 110 to generate the messaging bot” ([0046] of Subbarayan); “the user then initiates a communications session with the messaging bot 206 using the commerce application 122” ([0049] of Subbarayan); and “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan)); 
                                  transmit payment details, associated with the payment, to the payment processing entity (By disclosing, “The merchant system 106 then sends the payment information 226 (e.g., the payment token and any other payment information) to the payment network 114” ([0066] of Subbarayan));  
                                  receive payment confirmation (By disclosing, “The payment network 114 can then process the payment transaction 230 between the user and the merchant associated with the merchant system 106” ([0066] of Subbarayan); and a payment confirmation with transaction number is transmitted to the server devices such that the server devices present the payment confirmation to the user (Fig. 4D of Subbarayan)); and 
                                 store, in the storage medium, point-of-sale details based on the user selection (By disclosing, “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan); “the commerce system 110 can encrypt some or all of the payment information (e.g., the payment token) and send the encrypted payment information to the merchant system 106 for the merchant system 106 to use in processing the payment transaction” ([0064] of Subbarayan); and “upon generating a transaction ID, the payment manager 760 can send the transaction ID and the payment information to the transaction database 762. The transaction database 762 can include a data table or similar data matrix that stores transaction information according to transaction ID” ([0203] and Fig. 7 of Subbarayan)).
            Subbarayan does not disclose:
            said point-of-sale device comprising homomorphic encryption capabilities; 
            a point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices, said plurality of transaction encryption selectable choices comprising: 
                                        complete irrevocable encryption;
                                        payment instrument data encryption; and 
                                       no encryption; 
            the payment-receiving entity is configured to:
            present to the user the point-of-sale encryption selection display; and
            encrypt point-of-sale details based on the user selection,
            wherein the point-of-sale user selection display comprises a complete encryption option.
            However, Wu teaches:
            a point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices (By disclosing, “The server means any of a plurality of computers or physical server, virtual servers, or computers or servers in a network for the merchant”  (Col 9 lines 28-30 of Wu); user interfaces are presented by the server (Col 27 lines 39-46 of Wu); “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu)); and
          encrypt point-of-sale details based on the user selection (By disclosing, “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu); and “The user on the client computer 110 uploads payment data at Block 501. The user provides payment data, an encryption key, and optionally encryption mark at Block 501. After the data is uploaded, the data is encrypted using the key at Block 502, and saved on the server at Block 503” (Col 13 lines 29-43 of Wu)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a payment from the user at the payment-receiving entity, in view of Wu to include techniques of presenting, by the payment receiving entity, a point-of-sale encryption selection display to a user with a plurality of transaction encryption selectable choices; and encrypting the point-of-sale details based on the user selection.  Doing so would result in an improved invention because this would allow the user determines whether to encrypt or which encryption algorithm to use for encrypting the payment information based on the specific situation of payment information, thus improving the functionality and user convenience of the claimed invention.
          Gulak teaches:
          said point-of-sale device comprising homomorphic encryption capabilities (By disclosing, “The cardholder data from the consumer 1610 (the primary account number (PAN)) is captured by the online transaction data entry (or at the POS), the data is encrypted using a public-key Fully Homomorphic Encryption (FHE) scheme.” ([0088] of Gulak)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of said point-of-sale device comprising encryption capabilities, in view of Gulak to include said point-of-sale device comprising encryption capabilities. Doing so would result in an improved invention because this would leverage the advantages of using homomorphic encryption (e.g. permits users to perform computations on encrypted data without first decrypting it, etc.).         
          Shaked teaches: 
          encrypting, by a payment receiving entity, point-of-sale details by using complete irrevocable encryption (By disclosing, “Merchant A then creates a 24-bit hash ([complete irrevocable encryption]) of the payment details, and sends it in a Verification Request 60 to Receiver 32 of Verification System 30” (Page 42-43 of Shaked)); and
          encrypting payment instrument data (By disclosing, “This order contains payment details, which include a credit card number and the name on the card. Merchant A then creates a 24-bit hash of the payment details, and sends it in a Verification Request 60 to Receiver 32 of Verification System 30” (Page 42-43 of Shaked)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of encryption choices to a user and receiving user selection of one of the encryption choices, in view of Shaked to include a complete irrevocable encryption algorithm, such that the point-of-sale user selection display comprises a complete encryption option, and also include encrypting, by a payment receiving entity, point-of-sale details by using complete irrevocable encryption, and encrypting payment instrument data as disclosed in Shaked.  Doing so would result in an improved invention because this would leverage the advantages of using irrevocable encryption (e.g. advanced security), and the sensitive payment instrument data can be protected from hacking, thus improving the security of the claimed invention.
           And Li teaches:
           encryption choices include no encryption (By disclosing, “The secure transaction data demand parameter includes at least one of …, a secure transaction data encryption type parameter. … The security transaction data encryption type parameter is used to indicate whether the secure transaction data is encrypted in the provided secure transaction data, such as whether to encrypt or not, or the type of an encryption algorithm used (such as a symmetric encryption algorithm, an asymmetric encryption algorithm), or a type of an encryption algorithm used (such as an AES algorithm)” ([0010] of Li)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of encryption choices to a user and receiving user selection of one of the encryption choice, in view of Li to include no encryption as a choice.  Doing so would result in an improved invention because this would allow the user determine not to encrypt the payment information under certain circumstances, such as fast payment, thus improving the functionality and user convenience of the claimed invention.


Regarding claim(s) 17, Subbarayan discloses:
          wherein the payment-receiving entity is a separate entity than a merchant entity (By disclosing, the server devices 108 is separate from the merchant system 106 (Fig. 1 of Subbarayan)).  
          
Regarding claim(s) 18, Subbarayan does not disclose:
          wherein the encryption is homomorphic encryption.
          However, Gulak teaches:
          wherein the encryption is homomorphic encryption (By disclosing, “The embodied system may be based on encrypting the credit card information at the POS system using quantum secure Fully Homomorphic Encryption (FHE) which is based on lattice based cryptography” ([0086] of Gulak)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Subbarayan in view of Gulak to include encrypting payment information by using homomorphic encryption.  Doing so would result in an improved invention because this would leverage the advantages of using complete homomorphic encryption (both homomorphic addition and multiplication operations on encrypted data, etc.).



Regarding claim(s) 20, Subbarayan discloses:
          wherein upon user selection, the payment details are stored at the payment-receiving entity (By disclosing, “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan); and “upon generating a transaction ID, the payment manager 760 can send the transaction ID and the payment information to the transaction database 762. The transaction database 762 can include a data table or similar data matrix that stores transaction information according to transaction ID” ([0203] and Fig. 7 of Subbarayan)); and 
          a receipt associated with the payment details include a transaction number and a total transaction amount (By disclosing, “The transaction database 762 of FIG. 7 can provide storage for each transaction (such as in the form of a graph object), attempted or completed, the transaction ID, a date, an amount of the transaction” ([0204] of Subbarayan)).
          Subbarayan does not disclose:
          the payment details are encrypted prior to storage at the payment- receiving entity.
          However, Wu teaches:
         the payment details are encrypted prior to storage at a receiving entity (By disclosing, “The data and the key are uploaded to the server at Block 522 where the data is encrypted by using the key at Block 523… The encrypted data is saved on the server at Block 524” (Col 14 lines 8-21, and Fig. 5C of Wu)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of upon user selection, the payment details are stored at the payment-receiving entity, in view of Wu to include techniques of encrypting the payment details prior to store at the payment receiving entity. Doing so would result in an improved invention because this would protect the payment information being hacked at the payment receiving entity, thus improving the security of the claimed invention. 



Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive.
Applicant argues that
Nothing in this sentence shows or suggests the claimed point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices. Nor does Wu show or suggest the plurality of transaction encryption selectable may include choices such as complete encryption, payment instrument data encryption, and no encryption. As such, and for these reasons alone, the cited prior art fails to show claimed elements. Applicant points out further that nothing in Wu relates direction to a point-of-sale device in the way that it has been claimed in the current claim 16, as amended.

           The Examiner, respectfully disagrees. The Examiner notes that Wu teaches: a point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices (By disclosing, “The server means any of a plurality of computers or physical server, virtual servers, or computers or servers in a network for the merchant”  (Col 9 lines 28-30 of Wu); user interfaces are presented by the server (Col 27 lines 39-46 of Wu); “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu)). Further, Shaked teaches: encrypting, by a payment receiving entity, point-of-sale details by using complete irrevocable encryption (By disclosing, “Merchant A then creates a 24-bit hash ([complete irrevocable encryption]) of the payment details, and sends it in a Verification Request 60 to Receiver 32 of Verification System 30” (Page 42-43 of Shaked)). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of transaction encryption selectable choices in view of Shaked to include encrypting the point of details with complete irrevocable encryption as a selection choice.  Doing so would result in an improved invention because this would leverage the advantages of using irrevocable encryption (e.g. advanced security), and the sensitive payment instrument data can be protected from hacking, thus improving the security of the claimed invention.
             The examiner also notes that non-obviousness cannot be established by attacking references individually where the rejection is based on the teachings for a combination of references. (See In reMerck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (Citing In re Keller, 642 F. 2d 413, 425 (CCPA 1981))). 
	
            Applicant also argues that:
Applicant respectfully submits that the portion of Li (para. 0010) cited to show the "no encryption" selectable choice preferably does not relate to a "selectable choice" offered to a user.

             The Examiner, respectfully disagrees. The Examiner notes that Wu teaches: a point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices (By disclosing, “The server means any of a plurality of computers or physical server, virtual servers, or computers or servers in a network for the merchant”  (Col 9 lines 28-30 of Wu); user interfaces are presented by the server (Col 27 lines 39-46 of Wu); “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu)). Further, Li teaches: encryption choices include no encryption (By disclosing, “The secure transaction data demand parameter includes at least one of …, a secure transaction data encryption type parameter. … The security transaction data encryption type parameter is used to indicate whether the secure transaction data is encrypted in the provided secure transaction data, such as whether to encrypt or not, or the type of an encryption algorithm used (such as a symmetric encryption algorithm, an asymmetric encryption algorithm), or a type of an encryption algorithm used (such as an AES algorithm)” ([0010] of Li)). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of encryption choices to a user and receiving user selection of one of the encryption choice, in view of Li to include no encryption as a choice.  Doing so would result in an improved invention because this would allow the user determine not to encrypt the payment information under certain circumstances, such as fast payment, thus improving the functionality and user convenience of the claimed invention.
             The examiner also notes that non-obviousness cannot be established by attacking references individually where the rejection is based on the teachings for a combination of references. (See In reMerck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (Citing In re Keller, 642 F. 2d 413, 425 (CCPA 1981))).            
            Applicant further argues that “Each of the prior art, alone or in combination, does not discuss complete irrevocable encryption”. The Examiner, respectfully disagrees. The Examiner notes that this argument is moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108334785A to Yan for disclosing user selects an encryption method on a display.
US 20200145464 to Yang for disclosing generating a sorted list of encryption algorithm options based on user selection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                         

/JAY HUANG/Primary Examiner, Art Unit 3619